Opinión disidente emitida por la
Juez Asociada Señora Naveira de Rodón,
a la cual se une el Juez Presidente Señor Andréu García y el Juez Asociado Señor Fuster Berlingeri.
Disentimos de la sentencia que hoy emite este Tribunal por entender que las rígidas interpretaciones que la Mayo-ría hace de las normas procesales revierten nuestro sis-tema judicial a la desafortunada época del rigor procesal. Es como si regresáramos a la rigidez técnica que imperaba bajo el sistema de alegaciones del derecho común, common law pleading. Ésta fue una época muy desgraciada para los sistemas judiciales en la cual el derecho procesal parecía haber adquirido vida propia en vez de servir como un ins-trumento para hacer viable la consecución del derecho sustantivo.
Sin embargo, gracias a las severas críticas y los esfuer-zos de los eruditos en esta materia, los tiempos cuando imperaba el tecnicismo procesal que se sobreponía a la so-lución de los casos en los méritos fueron superados, tanto por nuestro sistema judicial como por el sistema federal y la mayor parte de los sistemas estatales. Así pues, desde 1948, este Tribunal descartó esta normativa procesal ex-presando lo siguiente: “... ya es tiempo de que los litigantes se den cuenta de que este Tribunal hará todo lo que esté a su alcance para que los casos sean resueltos en sus méritos y no por sutilezas legales de alegaciones y procedimientos.” (Énfasis suplido.) Serra v. Autoridad de Transporte, 68 D.P.R. 626, 629 (1948). Véase, además, Sierra v. Tribunal Superior, 81 D.P.R. 554, 564 (1959), un caso sobre reclamaciones de salarios donde este Tribunal, con relación a las Reglas Procesales, expresó que la solución más justa en la *625resolución de un caso era “reconocer y aplicar, con mano firme y diestra, la amplia discreción que las propias reglas conceden a los tribunales de instancia
De otra parte, y citado con aprobación en Pérez Cruz v. Fernández, 101 D.P.R. 365, 373 (1973), los conocidos comentaristas de las Reglas Federales de Procedimiento Civil, Wright y Miller, al refererirse a la Regla 36 de Procedimiento Civil federal, 28 U.S.C. —correspondiente a la 33 nuestra (Requerimiento de Admisiones) — , rompiendo con el tradicional esquema rígido de la interpretación de las reglas procesales y apoyados en la jurisprudencia federal y estatal, expresaron que “en relación a esta regla, al igual que con las demás, no se permitirá que prevalezcan consi-deraciones técnicas en detrimento de la justicia sustancial, y por tanto la regla debe ser interpretada en forma liberal”. 8A Wright and Miller, Federal Practice and Procedure: Civil Sec. 2252, págs. 523-524 (1994).(1)
En cuanto al proceso de revisión de los recursos en al-zada, el procedimiento está compuesto de dos (2) etapas: la primera comprende la expedición o aceptación del recurso, según fuere el caso, y la segunda su solución en los méritos. Entendemos que para evaluar la procedencia de la primera etapa no tenemos que tener ante nosotros todos los documentos que son necesarios para resolver el recurso en los méritos. En cuanto a los recursos discrecionales, basta con tener ante nuestra consideración aquellos docu-mentos que nos permiten determinar si deberíamos o no expedir el recurso a tenor con las disposiciones jurisdiccionales y las Reglas 40 y 66 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, y la Regla 30 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, según fuere el caso. De estar ante una apelación, debemos contar con aquellos documentos que nos permitan *626determinar si el recurso cumple con los requisitos para así considerarla. Una vez se expide el recurso o se le da curso a la apelación, el Tribunal de Primera Instancia o el Tribunal de Circuito de Apelaciones (en adelante, Tribunal de Circuito), según fuere el caso, elevará los autos y con éstos el foro apelativo procederá a resolver el recurso en los méritos.
La mayoría de este Tribunal, al determinar que la fecha jurisdiccional de presentación de un recurso impide que su apéndice pueda ser corregido con diligencia y prontitud, está efectivamente ignorando que el proceso apelativo com-prende dos (2) fases claramente distinguibles, y está obstaculizando el que el foro judicial, en esta ocasión el Tribunal de Circuito, pueda cumplir con su función de resolver los casos en los méritos. Esto, a pesar de que, reiterada-mente hemos expresado que somos partícipes de la política judicial de que los casos se ventilen en los méritos. Echevarría Jiménez v. Sucn. Pérez Meri, 123 D.P.R. 664, 673 (1989); Garriga Gordils v. Maldonado Colón, 109 D.P.R. 817, 822-823 (1980); Arce v. Club Gallístico de San Juan, 105 D.P.R. 305, 307-308 (1976); Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787, 791 (1974); Ramírez de Arellano v. Srio. de Hacienda, 85 D.P.R. 823, 829 (1962).
Tal parece que este Tribunal se ha olvidado que la des-estimación de un recurso presentado oportunamente no se justifica cuando los documentos omitidos en el apéndice pueden ser sustituidos o presentados con facilidad y pron-titud, y en ocasiones no son necesarios para determinar si la procedencia de la primera etapa del proceso apelativo, o sea, si el recurso debe ser expedido o si se debe dar curso a una apelación, según fuere el caso.
Resulta, pues, difícil de entender que, amparándose en una aplicación inflexible e indiscriminada de las reglas procesales, este Tribunal anule la intención legislativa cla-ramente plasmada en el Plan de Reorganización Núm. 1 de *627la Rama Judicial de 28 de julio de 1994, conocido como la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22 et seq.), de que toda decisión de los foros de instancia pueda ser revisada por un tribunal colegiado. Véase Soc. de Gananciales v. García Robles, 142 D.P.R. 241, 252 (1997).
Consideramos que si un caso, en esta ocasión un recurso de revisión, fue presentado dentro del término jurisdiccio-nal, no debería existir impedimento jurisdiccional alguno para que el apelante o peticionario no pueda corregir, con diligencia, cualquier error u omisión, en esta ocasión con respecto al apéndice, especialmente cuando la solución del recurso no se dilatará ni las partes se peijudicarán. Des-pués de todo, ha sido nuestra interpretación restrictiva de las normas procesales lo que les ha dado carácter jurisdic-cional a estas correcciones. Entendemos que si interpreta-mos de forma flexible el proceso apelativo, determinando que se cumple con el requisito jurisdiccional cuando se pre-senta el recurso dentro del término establecido por ley, y que cualesquiera corrección u omisión involuntaria que sea corregida o suplida con diligencia no afecta la jurisdicción del Tribunal, propiciaríamos el que la Rama Judicial cum-pla cabalmente con su deber de resolver los casos en los méritos eliminando obstáculos técnicos innecesarios que nada aportan a la consecución de la justicia.
No nos cabe duda que un sistema judicial que resuelve los casos en los méritos valida su razón de ser de mantener un orden jurídico íntegro y eficaz, y gana el respeto y la confianza del país en las instituciones judiciales. De otra parte, el que un tribunal rehúse entender en un caso por un tecnicismo procesal de fácil corrección, resulta difícil, sino imposible de explicar y justificar, especialmente al ciu-dadano que ha recurrido al foro judicial en busca de justicia. De esta forma se socava la confianza del Pueblo en *628las instituciones que son llamadas a resolver de forma pa-cífica las controversias y conflictos.

(1) El texto en inglés dispone: “[W]ith this rule as with the others technical considerations will not be allowed to prevail to the detriment of substantial justice, and the rule is to be liberally construed.” 8A Wright and Miller, Federal Practice and Procedure: Civil Sec. 2252, págs. 523-524 (1994).